PER CURIAM.
Order modified by striking therefrom specifications 4, 7, 8, 9, 10, 14, 15, 16, 17, 18, 21, 24, 25, 26, 27, 28,. 29, 30, 31. From specification 6 strike out the last clause, to wit, “and the respective prices of such arti*1114cles or commodities which it is alleged said association had fixed for the same.” From specification 12 strike out the last clause, to wit, “with the respective dates of such applications and such refusals.” From specification 20 strike out the last clause, to wit, “with the contract value for each quantity of such goods and the dates when each of such parties withdrew or refused to perform said alleged contracts.” From specification 23 strike out the last clause, to wit, “giving the names of the persons to whom and the dates when such expenses were paid with the amount paid in each instance.” As thus modified, let the order be affirmed, without costs to either party.